Name: Commission Regulation (EEC) No 2441/87 of 12 August 1987 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 225/22 Official Journal of the European Communities 13 . 8 . 87 COMMISSION REGULATION (EEC) No 2441/87 of 12 August 1987 fixing the import levies on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Commission Regulation (EEC) No 2009/87 (3), as last amended by Regulation (EEC) No 2297/87 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2009/87 to the prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION Article 1 1 . The import levies referred to in Article 14 (2) of Regulation (EEC) No 804/68 shall be as set out in the Annex hereto. 2. There shall be no levy for imports from Portugal, including the Azores and Madeira, for milk and milk products listed in Article 1 of Regulation (EEC) No 804/68 . Article 2 This Regulation shall enter into force on 16 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6. 1968 , p. 13 (2) OJ No L 78 , 20 . 3 . 1987, p. 1 . (3) OJ No L 189, 9 . 7. 1987, p , 5 . (4) OJ No L 209, 31 . 7. 1987, p. 45. No L 225/2313 . 8 . 87 Official Journal of the European Communities ANNEX to the Commission Regulation of 12 August 1987 fixing the import levies on milk and milk products ' (ECU/100 kg net weight, unless otherwise indicated) CCT heading No 04.01 A I a) 04.01 Alb) 04.01 A II a) 1 04.01 A II a) 2 04.01 A II b) 1 04.01 A II b) 2 04.01 B I 04.01 B II 04.01 B III Code Import levy 0110 33,56 0120 31,15 0130 31,15 0140 38,19 0150 29,94 * 0160 36,98 0200 76,89 0300 162,66 \ 0400 251,38 0500 32,18 \ 0620 163,19 0720 218,20 0820 220,62 0920 260,83 1020 155,94 \ 1120 210,95 1220 213,37 1320 253,58 1420 30,88 1520 41,69 1620 162,66 1720 251,38 \ 1820 36,27 2220 per kg 1,5594 (4) 2320 per kg 2,1095 0 2420 . per kg 2,5358 (4) 2520 per kg 1,5594 0 2620 per kg 2,1095 0 2720 per kg 2,5358 0 2820 53,76 2910 per kg 1 ,6266 0 3010 per kg 2,5138 0 3110 295,74 3210 360,80 3300 266,62 (*) 3900 379,60 0 4000 1 57,44 0 4410 210,26 (9) 4510 220,61 O 4610 317,33 4710 379,60 4800 253,43 O 04.02 A I 04.02 A II a) 1 04.02 A II a) 2 04.02 A II a) 3 04.02 A II a) 4 04.02 A II b) 1 04.02 A II b) 2 04.02 A II b) 3 04.02 A II b) 4 04.02 A III a) 1 04.02 A III a) 2 04.02 A III b) 1 04.02 A III b) 2 04.02 B I a) 04.02 B I b) 1 aa) 04.02 B I b) 1 bb) 04.02 B I b) 1 cc) 04.02 B I b) 2 aa) 04.02 B I b) 2 bb) 04.02 B I b) 2 cc) 04.02 B II a) 04.02 B II b) 1 04.02 B II b) 2 04.03 A 04.03 B 04.04 A 04.04 B 04.04 C 04.04 D I a) 04.04 D I b) 04.04 D II 04.04 E I a) 04.04 E I b) 1 No L 225/24 Official Journal of the European Communities 13 . 8 . 87 (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 2 5000 229,23 (") 04.04 E I c)l 5210 171,92 04.04 E I c) 2 5250 325,95 04.04 E II a) 5310 379,60 04.04 E II b) 5410 325,95 17.02 A II 5500 42,54 (12) 21.07 F I 5600 42,54 23.07 B I a) 3 5700 119,38 23.07 B I a) 4 - 5800 155,24 23.07 B I b) 3 5900 145,63 23.07 B I c) 3 6000 120,52 23.07 B II 6100 155,24 13 . 8 . 87 Official Journal of the European Communities No L 225/25 (') For the purposes of this tariff subheading, 'special milk for infants' means products free from pathogenic toxicogenic germs and containing per gram less than 10 000 revivifiable aerobic bacteria and less than two coliform bacteria. (2) Inclusion under this tariff subheading is subject to conditions to be laid down by the competent authorities. (3) In calculating the fat content the weight of any added sugar shall be disregarded. (4) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; (b) 7,25 ECU ; and (c) 17,87 ECU. (*) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; and (b) 17,87 ECU. ( ®) The levy is limited to :  18,13 ECU per 100 kg net weight for products listed under (a) in Annex I to Regulation (EEC) No 1767/82 imported from Switzerland and for products listed under (c) of that Annex imported from Austria or Finland,  9,07 ECU per 100 kg net weight for products listed under (b) of Annex I to Regulation (EEC) No 1767/82 imported from Switzerland. f7) The levy is limited to 6 % of the customs value for imports from Switzerland, in accordance with Article 1 (3) of Regulation (EEC) No 1767/82. 0 The levy is limited to 50 ECU per 100 kg net weight for products listed under (o) and (p) of Annex I to Regulation (EEC) No 1767/82 imported from Austria. 0 The levy is limited to 36,27 ECU per 100 kg net weight for products listed under (g) of Annex I to Regulation (EEC) No 1767/82 imported from Switzer ­ land and for products listed under (h) of that Annex imported from Austria or Finland. (I0) The levy per 100 kg net weight is limited to :  12,09 ECU for products listed under (d) of Annex I to Regulation (EEC) No 1767/82 imported from Canada,  15,00 ECU for products listed under (e) and (f) of that Annex imported from Australia or New Zealand. (") The levy is limited to :  77,70 ECU per 100 kg net weight for products listed under (i) of Annex I to Regulation (EEC) No 1767/82 imported from Romania or Switzerland,  50 ECU for products listed under (o) and (p) of that Annex imported from Austria,  101,88 ECU per 100 kg net weight for products listed under (k) of that Annex imported from Romania or Switzerland,  65,61 ECU per 100 kg net weight for products listed under (1) of that Annex imported from Bulgaria, Hungary, Israel, Romania, Turkey or Yugoslavia and for products listed under (m) of that Annex imported from Bulgaria, Hungary, Israel, Romania, Turkey, Cyprus or Yugoslavia,  55 ECU per 100 kg net weight for products listed under (n) of that Annex imported from Austria and for products listed under (r) of that Annex imported from Norway,  60 ECU per 100 kg net weight for products listed under (s) of that Annex imported from Finland,  18,13 ECU per 100 kg net weight for products listed under (q) of that Annex imported from Finland,  15,00 ECU for products listed under (f) of that Annex imported from Australia and New Zealand. C2) Lactose and lactose syrup failing within subheading 1 7.02 A I are, in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that appli ­ cable to lactose and lactose syrup falling within subheading 17.02 A II. ( I3) For the purposes of tariff subheading ex 23.07 B 'milk products' means the products falling within tariff headings and subheadings 04.01 , 04.02, 04.03, 04.04, 17.02 A and 21.07 F I.